DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit to U.S. Provisional Application Serial Number 62/895,924, filed 9/4/2019.  Claims 1-14 and 16-24 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 7/5/2022 has been considered by the examiner.

Claim Objections
Claims 1-3, 9-10 and 16-21 are objected to because of the following informalities:  
Claims 1, 9 and 16, when delimiting the claimed composition or the composition administered in the claimed methods, recite the limitation “a prebiotic comprising at mixture of at least one of isomaltooligosaccharide, galactooligosaccharide and/or galactomannan” which should be “a prebiotic comprising a mixture of at least one of isomaltooligosaccharide, galactooligosaccharide and/or galactomannan”.  Appropriate correction is required.
Claims 2-3, 9-10 and 17-21 should recite the taxonomic names of the probiotics in italics, i.e. Lactobacillus helveticus, Bifidobacterium longum and Lactobacillus rhamnosus should be Lactobacillus helveticus, Bifidobacterium longum and Lactobacillus rhamnosus.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-24 recite compositions comprising naturally occurring probiotic bacteria, naturally occurring prebiotic fiber and phytonutrients comprising extracts of naturally occurring materials; hence, the compositions of claims 16-24 comprise judicial exceptions (natural products).  The judicial exceptions are not integrated into a practical application because the claims recite nothing in addition to the natural product composition.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite nothing more than the natural product composition.
The Supreme Court, in Myriad, addressed the Court's long-standing "rule against patents on naturally occurring things", as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013).
Myriad relied on Chakrabarty as "central" to the eligibility inquiry, and re-affirmed the Office's reliance on Chakrabarty's criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., "isolated") in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not "depend simply on the draftsman's art").
Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products are examined for a marked difference under Chakrabarty.
The teachings of the Court are instructive to the instant action. The instant claims are drawn to compositions which comprise various natural products (probiotic bacteria, oligosaccharides and plant material extracts).  However, merely collecting or isolating naturally occurring products does not impart any significantly different characteristics, with respect to structure or function, to meaningfully distinguish the claimed composition from their naturally occurring counterparts.  These judicial exceptions (compositions of natural products) is not integrated into a practical application because a composition of natural products is not an application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include elements in addition to the composition of natural products.
Applying the analysis set forth in MPEP 2106 confirms this conclusion:
Based upon an analysis with respect to the claims as a whole, claims 16-24 do not recite something significantly different than a judicial exception (JE), a product of nature, which is not markedly different from its closest-occurring naturally-occurring counterpart and does not present ‘significantly more’ than the JE . The rationale for this determination is explained below: (please see MPEP 2106 as well)
The first question in the subject matter eligibility determination is “Is the claim to a process, machine, manufacture or composition of matter?” (Step 1)
Regarding claims 16-24, the answer is yes, the claims are drawn to compositions of matter.  
The second question (Step 2A, prong 1) in the subject matter eligibility determination asks “Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?"
Claims 16-24 are drawn to compositions of naturally occurring products, i.e. a natural product. 
When the judicial exception is a natural product, step 2A, prong 1 analyzes whether the claimed nature-based product is ‘markedly different’ when compared to its closest-occurring natural counterpart.
The closest-occurring natural counterpart to the claimed invention is the naturally occurring Lactobacillus rhamnosus R0011, Bifidobacterium longum R0175 and Lactobacillus helveticus R0052 strains; the sugars isomaltooligosaccharide, galactooligosaccharide and/or galactomannan and extracts of naturally occurring plant materials (apple fruit, grape seed and pine bark).  All of the components appear to be identical to the components as they occur in nature. 
Step 2A, prong 2 is drawn to analyzing whether the judicial exception is integrated into a practical application.
In claims 16-24, the judicial exceptions are not integrated into a practical application because the claims, directed to a composition, recite nothing in addition to the natural products.  
The final question (Step 2B) in the subject matter eligibility determination to be asked “Does the claim recite additional elements that amount to significantly more than the judicial exception?”
Regarding claims 16-24, they only recite natural products; hence, claims 16-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; hence, claims 16-24 are rejected under 35 U.S.C. 101 as directed to patent ineligible subject matter.
As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claims 16-24 do not constitute patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-14, 16-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talbott et al., 2019 (NPL cite 29, IDS 7/5/2022; herein “Talbott 2019”).
Talbott 2019 teaches improving microbiome balance by administering an effective amount of a probiotic/prebiotic/phytobiotic composition (Abst.; p. 267, “Study design”) wherein the composition comprises Lactobacillus helveticus R0052, Bifidobacterium longum R0175, Lactobacillus rhamnosus R0011, galactooligosaccharides, galactomannan, apple polyphenols (i.e. apple fruit extract), grape seed polyphenols (i.e. grapeseed extract) and pine bark polyphenols (i.e. pine bark extract) (pp. 267-8, “Dietary supplement”) anticipating claims 1-4, 6, 9-10, 12, 16-22 and 24.  Talbott 2019 teaches that the subjects administered the composition for improving microbiome balance were selected for having moderate levels of psychological stress and demonstrate that administration of the composition was effective at significantly improving the subject’s psychological indices over control (Abst.; p. 267, “Study design”; pp. 268-271, “RESULTS AND DISCUSSION”).  Thus, the method disclosed by Talbott 2019 further comprises the step of identifying a subject in need of improvement of microbiome balance wherein identifying a subject in need of treatment includes identifying a subject in need of mood improvement anticipating claims 7-8 and 13-14.

Claims 1, 4-8, 16-17 and 22-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Talbott et al., US 2021/0069280 (cite A, PTO-892; herein “Talbott 2021”).
Talbott 2021 teaches methods for improving health and function of the gut-brain axis and mood states of a subject by administering a composition (nutritional supplement) (Abst.) comprising phytonutrients comprising apple fruit extract, grapeseed extract and pine bark extract (Abst.; [0007-10], Tables 1 and 3), comprising probiotics comprising Lactobacillus helveticus, Bifidobacterium longum and Lactobacillus rhamnosus ([0012], Tables 1 and 3) and comprising prebiotics comprising galactooligosaccharide and galactomannan ([0012], Tables 1 and 3) wherein the microbiome balance of the subject is improved after administration ([0003], [0025-6]; Fig. 1) anticipating claims 1, 4, 6, 16-17, 22 and 24.  Talbott 2021 teaches that the nutritional supplement can comprise 1 to 10 g of prebiotic fiber [0012] anticipating claims 5 and 23.  Talbott 2021 teaches that the subjects administered the composition for improving microbiome balance were selected for having moderate levels of psychological stress and teaches that administration of the composition would be effective at significantly improving the subject’s psychological indices ([0020], [0023-4], [0029-31]).  Thus, the method disclosed by Talbott 2021 further comprises the step of identifying a subject in need of improvement of microbiome balance wherein identifying a subject in need of treatment includes identifying a subject in need of mood improvement anticipating claims 7-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Talbott et al., 2019 (NPL cite 29, IDS 7/5/2022; herein “Talbott 2019”).
The discussion of Talbott 2019 regarding claims 1-4, 6-10, 12-14, 16-22 and 24 set forth in the rejection above is incorporated herein.
Talbott 2019 discloses that the prebiotic fiber in the composition comprises galactooligosaccharide and galactomannan (“clinically-proven prebiotic fibers (galactooligosaccharides, GOS, Bimuno, Clasado BioSciences, UK; and galactomannan, partially hydrolyzed guar gum, PHGG, Sunfiber, Taiyo International, Minneapolis MN USA)”, pp. 267-8, “Dietary supplement”) but does not specifically state that the prebiotic fiber comprises isomaltooligosaccharides; however, Talbott 2019 teaches that human trials have shown positive psychological outcomes for a number of nutrients including unique oligosaccharide structures including galactooligosaccharide (GOS), isomaltooligosaccharide (IMO), and galactomannan (pp. 266-7, spanning ¶); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to include isomaltooligosaccharide along with galactooligosaccharide and galactomannan in the composition because administration of isomaltooligosaccharide has also been shown to have positive psychological outcomes in administered subjects; therefore, claim 11 is prima facie obvious.

Claims 1-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Talbott et al., 2019 (NPL cite 29, IDS 7/5/2022; herein “Talbott 2019”) in view of Schmidt et al., 2015 (cite U, attached PTO-892; herein “Schmidt”).
The discussion of Talbott 2019 regarding claims 1-4, 6-14, 16-22 and 24 set forth in the rejection above is incorporated herein.
Talbott 2019 is silent on the quantity of prebiotic fiber (i.e. isomaltooligosaccharide, galactooligosaccharide and galactomannan) in the compositions; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the compositions to comprise 5.5 g of prebiotic fiber in view of the disclosure of Schmidt.
Schmidt teaches a method for treating stress response in subjects comprising administering prebiotic fiber (fructooligosaccharides or galactooligosaccharides) daily (Abst.) wherein the daily administered dose was 5.5 g per day (p. 1795, “Prebiotic supplements”).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the amount of prebiotic fiber in the composition of Talbott 2019, which is administered to improve the mood of stressed subjects, to be 5.5 g because Schmidt demonstrates that 5.5 g of prebiotic fiber is an effective amount to suppress the neuroendocrine stress response when administered daily (Abst.); therefore, claims 5 and 23 are prima facie obvious.

Claims 1-10, 12-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Talbott et al., US 2021/0069280 (cite A, PTO-892; herein “Talbott 2021”) in view of Foster et al., 2011 (cite V, attached PTO-892; herein “Foster”) and Messaoudi et al., 2011 (cite W, attached PTO-892; herein “Messaoudi”).
The discussion of Talbott 2021 regarding claims 1, 4-8, 16-17 and 22-24 set forth in the rejection above is incorporated herein.
Talbott 2021 teaches that their composition for administration to a subject to improve microbiome balance and improve mood by reducing psychological stress comprises probiotic bacteria comprising Lactobacillus helveticus, Bifidobacterium longum and Lactobacillus rhamnosus wherein the probiotic strains are associated with anti-depression or anti-anxiety ([0012], Tables 1 and 3) but is silent on which specific strains of Lactobacillus helveticus, Bifidobacterium longum and Lactobacillus rhamnosus that the composition comprises.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for the probiotic bacterial strains of Lactobacillus helveticus, Bifidobacterium longum and Lactobacillus rhamnosus to be Lactobacillus helveticus strain R0052, Bifidobacterium longum strain R0175 and Lactobacillus rhamnosus strain R0011 in view of the disclosures of Foster and Messaoudi.
Foster teaches that probiotic compositions comprising Lactobacillus helveticus strain R0052 and Lactobacillus rhamnosus strain R0011 are effective for increasing coping and better outcomes in various stress models (Abst.; Table 3; pp. 323-4, “Studies in rodent models of stress”), i.e. have anti-anxiety properties.
Messaoudi teaches that probiotic formulations comprising Lactobacillus helveticus strain R0052 and Bifidobacterium longum strain R0175, when administered to human subjects, reduced anxiety and depression (Abst.; Figs. 1-3).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the strains of Lactobacillus helveticus, Bifidobacterium longum and Lactobacillus rhamnosus wherein the probiotic strains are associated with anti-depression or anti-anxiety in the compositions of Talbott 2021 to be Lactobacillus helveticus strain R0052, Bifidobacterium longum strain R0175 and Lactobacillus rhamnosus strain R0011 because Foster teaches that Lactobacillus helveticus R0052 and Lactobacillus rhamnosus R0011 are effective for increasing coping and better outcomes in various stress models and Messaoudi teaches Lactobacillus helveticus strain R0052 and Bifidobacterium longum strain R0175, when administered to human subjects, reduced anxiety and depression; therefore, claims 2-3, 9-14 and 18-21 are prima facie obvious.

Claims 1-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Talbott et al., US 2021/0069280 (cite A, PTO-892; herein “Talbott 2021”) in view of Foster et al., 2011 (cite V, attached PTO-892; herein “Foster”), Messaoudi et al., 2011 (cite W, attached PTO-892; herein “Messaoudi”) and Bergonzelli Degonda et al., US 2011/0206649 (cite B, attached PTO-892; herein “Bergonzelli Degonda”).
The discussion of Talbott 2021, Foster and Messaoudi regarding claims 1-10, 12-14 and 16-24 set forth in the rejection above is incorporated herein.
Talbott 2021 teaches methods for improving health and function of the gut-brain axis and mood states of a subject by administering a composition (nutritional supplement) wherein the composition comprises prebiotic fibers such as galactooligosaccharide or galactomannan [0012], suggesting that other prebiotic fiber can also be used, and exemplifies embodiments of the composition comprising galactooligosaccharide and galactomannan (Tables 1 and 3).  Talbott 2021 does not specifically state that the prebiotic fiber can comprise isomaltooligosaccharides; however, a person of ordinary skill in the art at the time of filing would have found it obvious that the prebiotic fiber can further comprise isomaltooligosaccharides in view of the disclosure of Bergonzelli Degonda.
Bergonzelli Degonda teaches nutritional compositions for improving sleep patterns (Abst.) and reducing the impact of stress (Figs. 1-2; [0015], [0019], [0052-55]) wherein the composition comprises prebiotic fiber which can be multiple prebiotics which can be isomaltooligosaccharides and galactooligosaccharides [0034].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the prebiotic fiber in Talbott 2021 could comprise isomaltooligosaccharides, galactooligosaccharides and galactomannans with a reasonable expectation of success; therefore, claim 11 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                                        
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651